         Case 2:20-cv-10018-AB-SK Document 22 Filed 02/09/21 Page 1 of 1 Page ID #:78
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Central District
                                             __________  Districtofof
                                                                    California
                                                                      __________


                      Wesley Humpston                          )
                             Plaintiff                         )
                                v.                             )      Case No.     2:20-cv-10038-AB-KSx
   Thomas Black, Anthony Hawk, The Berrics, LLC                )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          The Berrics, LLC                                                                                              .


Date:          02/09/2021                                                               /s/Lawrence Hadley
                                                                                         Attorney’s signature


                                                                                   Lawrence M. Hadley - 157728
                                                                                     Printed name and bar number
                                                                                       Glaser Weil, LLP
                                                                            10250 Constellation Boulevard, Suite 1900
                                                                                    Los Angeles, CA 90067

                                                                                               Address

                                                                                      lhadley@glaserweil.com
                                                                                            E-mail address

                                                                                          (310) 553-3000
                                                                                          Telephone number

                                                                                          (310) 556-2920
                                                                                             FAX number
